Opinion by
Johnson, J.
It was stipulated that the merchandise and issues are the same in all material respects as those in Austin, Nichols & Co., Inc. v. United States (22 Cust. Ct. 33, C. D. 1155). For the reasons stated in the cited authority, the first claim of the plaintiff was sustained. It was also stipulated that the merchandise, issues, and facts herein are similar to those involved in United States v. Browne Vintners Co., Inc. (34 C. C. P. A. 112, C. A. D. 351). Following the cited authority, it was held that an allowance in duties and internal revenue taxes should be made as to the merchandise respecting the quantities reported by the discharging inspector as not landed, or as manifested, not found. The protest was sustained to the extent indicated.